UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 18-4394 JLS (MRW) Date December 5, 2018

 

Title Nava v. Bauglnnan

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper n/a
Deputy Clerk C ourt Reporter / Recorder
Attomeys Present for Petitioner: Attomeys Present for Respondent:
None present None present
Proceedings: SECOND ORDER TO SHOW CAUSE RE: DISMISSAL
l. This is a successive habeas action by a state prisoner. In May 2018, the Court

issued an order to Petitioner to explain why the successive, unexhausted petition should not be
summarily dismissed (Docket # 4.) Despite receiving an extension of time to file his response
(Docket # 8), Petitioner has not done so to date.

2. In September 2018, the Court issued an order to Petitioner to show why the action
should not be dismissed The order was sent to Petitioner’s last known address: Sacramento
State Prison. (Docket # 9.)

3. That order was returned by the postal service. The face of the returned envelope
had the cryptic notation “OTC 9-22-18.” (Docket # 10.) A telephone call from the clerk
explained the meaning of the notation. Petitioner was “out to court” on a criminal case, and was
not then housed at the Sacramento prison. The Court has no other information about
Petitioner’s current location.

4. Local Rule 41-6 requires a pro se litigant to update the Court with a current
mailing address. Failure to do so within 15 days of the service of undeliverable mail may result
in the dismissal of the action “for want of prosecution” under Federal Rule of Civil
Procedure 41.

5. Given the status of the action, Petitioner’s failure to respond to the Court’s earlier
orders, and his failure to update his mailing address based on his most recent transfer, the Court
could properly dismiss the action immediately Neveltheless, in the interests of justice, the
Court will give Petitioner a final opportunity to respond to the original order regarding his
successive habeas action.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page l of 2

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 18-4394 JLS (MRVW Date December 5, 2018

 

Title Nava v. Bauglnnan

 

6_ Therefore, by January 7, Petitioner will respond to this order by filing: (a) his
substantive response to the Court’s screening order; and (b) an explanation as to why he failed to
comply with the Court’s previous deadlines

Failure to file a timely submission as directed above Will result in a recommendation

that this action be dismissed for failure to prosecute and obey Court orders pursuant to
Federal Rule of Civil Procedure 41(b).

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 2

